Case 1:20-cv-24523-KMW Document 66 Entered on FLSD Docket 11/11/2020 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                   1:20-CV-24523-KMW

  GILEAD SCIENCES, INC.;
  GILEAD SCIENCES IRELAND UC,

         Plaintiffs,

  v.

  AJC MEDICAL GROUP, INC., et al.,

        Defendants.
  _______________________________/

        NOTICE OF APPEARANCE AND DESIGNATION OF EMAIL ADDRESSES

         NOTICE is hereby given that Detra Shaw-Wilder, of the law firm of Kozyak Tropin &

  Throckmorton LLP, hereby appears as counsel for Defendants, ALLIED HEALTH

  ORGANIZATION, INC.; A BETTER YOU WELLNESS CENTER, LLC; ALEJANDRO

  CASTRO; ALEXANDER EVANS; AND MYRIAM AUGUSTINE and requests that any and all

  pleadings or other matters pertaining to this cause be directed to her on behalf of Defendants.

  Further, counsel designates the following email addresses for the purpose of service:

         Detra Shaw-Wilder             Primary email:         dps@kttlaw.com
                                       Secondary email:       ems@kttlaw.com


                                        Respectfully submitted,

                                        KOZYAK TROPIN & THROCKMORTON, LLP
                                        Counsel for Defendants Allied Health Organization, Inc.,
                                        A Better You Wellness Center, LLC, Alejandro Castro,
                                        Alexander Evans & Myriam Augustine
                                        2525 Ponce de Leon, 9th Floor
                                        Coral Gables, Florida 33134
                                        Telephone: (305) 372-1800
                                        Facsimile: (305) 372-3508
Case 1:20-cv-24523-KMW Document 66 Entered on FLSD Docket 11/11/2020 Page 2 of 2




                                        By: /s/ Detra Shaw-Wilder
                                             Detra Shaw-Wilder
                                             Florida Bar No. 037184
                                             Email: dps@kttlaw.com
                                             Javier A. Lopez
                                             Florida Bar No. 016727
                                             Email: jal@kttlaw.com
                                             Mindy Y. Kubs
                                             Florida Bar No. 0041009
                                             Email: myk@kttlaw.com



                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on November 11, 2020, I electronically filed the foregoing

  document with the Clerk of the Court through the Florida ePortal and that the foregoing document

  was served by an automatic email generated by the Florida Courts e-Filing Portal.

                                              By:/s/ Detra Shaw-Wilder
                                                     Detra Shaw-Wilder




                                                 2
